Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 20,1979, convicting him of criminal sale of a controlled substance in the first degree, and criminal possession of a controlled substance in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. Nine months after the narcotics sale in question and after establishment of defendant’s identity as the seller, the undercover officer involved in the sale was sent to Puerto Rico to bring defendant, who was being held in a Puerto Rican jail, back to New York. The undercover, rather than another officer, was sent in case it became necessary to establish defendant’s identity at an extradition hearing. We hold that the undercover’s meeting of defendant at the Puerto Rican prison was not an identification procedure and that the undercover’s testimony at trial as to the circumstances of that meeting, testimony which was merely cumulative on the question of identity, did not prejudicially bolster the undercover’s other identification testimony. (See People v Morales, 37 NY2d 262.) Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.